F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        August 2, 2006
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AM ERICA,
          Plaintiff-Appellee,                           No. 05-1568
 v.                                              (D.C. No. 05-cr-293-DBS)
 ISID RO PALOM INO-GARCIA a/k/a                           (D . Colo.)
 M arcos M endez-G arcia,
          Defendant-Appellant.



                                OR D ER AND JUDGM ENT *


Before KELLY, M cK AY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      Appellant pleaded guilty to one count of unlawful reentry by an alien who

had been deported subsequent to convictions for aggravated felonies, in violation

of 8 U.S.C. § 1326(a) and (b)(2). A presentence investigation report found that,



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
according to the applicable sentencing guidelines, Appellant’s guideline

sentencing range was 77-96 months’ imprisonment. The district court sentenced

Appellant to 84 months’ imprisonment plus three years supervised release.

Appellant appeals this judgment and order, arguing that he merited a below-range

sentence.

      Appellant is a career criminal who has been deported to M exico several

times and has been arrested for numerous felonies in the U nited States. In

imposing sentence, the district court stated that the United States Sentencing

Guidelines were advisory, and proceeded to discuss each of the sentencing factors

in 18 U.S.C. § 3553(a) with reference to the facts of the case. The district court

emphasized that Appellant had “an extensive criminal history, including crimes of

reckless disregard and crimes of violence,” and that his criminal history

demonstrated a particular need to promote respect for the law , provide adequate

deterrence, and protect the public.

      A sentence which is within the advisory Guidelines range is entitled to a

presumption of reasonableness on appeal. United States v. Kristl, 437 F.3d 1050,

1053 (10th Cir. 2006). W e further stated that “[t]his is a deferential standard that

either the defendant or government may rebut by demonstrating that the sentence

is unreasonable when viewed against the other factors delineated in § 3553(a).”

Id. at 1054. The record establishes beyond question that the district court

considered all of the § 3553(a) factors, and did so with specific reference to the

                                          -2-
facts of the case and the arguments of Appellant’s counsel.

      On appeal, Appellant only takes issue with the district court’s refusal to

impose a lower sentence because of (1) the “relative lack of seriousness” of his

previous convictions and (2) the alleged circumstances giving rise to his

conviction for escape, which he contends show no “escape” within the meaning of

the statute of conviction. As to his first claim–seriousness of previous

convictions–Appellant has convictions for assault, automobile burglary, vehicular

eluding, aggravated driving while intoxicated, resisting arrest, illegal reentry after

deportation, and possession of drug paraphernalia. Second, Appellant argues that

his escape should not have been counted as a crime of violence because he did not

actually commit the offense, at least as charged. This amounts to an improper

collateral attack on the prior conviction, which w e cannot consider. United States

v. Delacruz-Soto, 414 F.3d 1158, 1165-67 (10th Cir. 2005).

      W e have carefully reviewed the briefs of Appellant and Appellee, the

district court’s disposition, and the record on appeal. For substantially the same

reasons as the district court enumerated at sentencing, we AFFIRM Appellant’s

sentence.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge



                                          -3-